FILED
                             NOT FOR PUBLICATION                            OCT 21 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


KWET LIONG,                                      No. 13-73033

               Petitioner,                       Agency No. A088-291-902

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted October 14, 2015**

Before:        SILVERMAN, BYBEE, and WATFORD, Circuit Judges.

      Kwet Liong, a native and citizen of Indonesia, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s decision denying his application for asylum, withholding of

removal, and relief under the Convention Against Torture (“CAT”). We have


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the

agency’s factual findings, Wakkary v. Holder, 558 F.3d 1049, 1056 (9th Cir. 2009),

and we deny the petition for review.

      Substantial evidence supports the BIA’s conclusion that Liong failed to

establish his experiences in Indonesia cumulatively rose to the level of persecution.

See id. at 1059-60 (being beaten, robbed of sandals and pocket money, and

accosted by a mob did not compel a finding of past persecution). Substantial

evidence also supports the BIA’s conclusion that even under a disfavored group

analysis, Liong did not demonstrate sufficient individualized risk of persecution to

establish eligibility for asylum. See Halim v. Holder, 590 F.3d 971, 979 (9th Cir.

2009). Thus, Liong’s asylum claim fails.

      Because Liong failed to establish eligibility for asylum, he necessarily failed

to establish eligibility for withholding of removal. See Zehatye v. Gonzales, 453
F.3d 1182, 1190 (9th Cir. 2006).

      Finally, Liong does not challenge the BIA’s denial of his CAT claim. See

Lopez-Vasquez v. Holder, 706 F.3d 1072, 1079-1080 (9th Cir. 2013) (issues not

specifically raised and argued in a party’s opening brief are waived).

      PETITION FOR REVIEW DENIED.




                                           2                                   13-73033